Citation Nr: 1041588	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  96-48 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right humeral neck bone cyst.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diverticulosis/diverticulitis.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
heart disorder.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
vertigo.

5.  Entitlement to service connection for a neurological disorder 
claimed as peripheral neuropathy of the upper extremities.


REPRESNTATION

Appellant represented by: John F. Dowd, Attorney

WITNESS AT HEARINGS ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to May 1946; 
August 1946 to November 1946; November 1948 to July 1949; and 
September 1950 to June 1970.  

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from July 1991, January 1992, October 
1993, June 1994, July 1995, February 1999, and March 2000 rating 
decisions of the Department of Veteran's Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The claim was initially denied by the Board in a January 2000 
decision.  The Veteran appealed the Board's denial to the United 
States Court of Appeals for Veterans Claims (Court), and the 
Board's decision was vacated pursuant to a June 2002 Order, 
following a Joint Motion for Remand.  The case was then remanded 
by the Board in October 2002, August 2003, December 2008, and, 
most recently, in October 2009.  

The Veteran was previously afforded Board hearings in January 
2002 and December 2002.  Most recently the Veteran testified 
before the undersigned Acting Veterans Law Judge in a hearing at 
the RO in June 2009. A transcript of the hearing has been 
associated with the claims file.  During the hearing, the Veteran 
clarified that he wished the issues relating to a right humeral 
bone cyst, diverticulosis/diverticulitis, a heart disorder, and 
vertigo considered under the legal theory of entitlement of 
compensation under the provisions of 38 U.S.C.A. § 1151.  

Regarding the issue of service connection for a neurologic 
disability, it is noted that, following the last remand by the 
Board, the RO, in a May 2010 rating decision, granted service 
connection for peripheral neuropathy of the lower extremities.  
The issue involving the neurologic disability of the upper 
extremities remains on appeal.  

The issue of service connection for ischemic heart disease 
as a result of exposure to the defoliant Agent Orange has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The issue of compensation benefit for vertigo under the 
provisions of 38 U.S.C.A. § 1551 is addressed in the REMAND 
portion of the decision below, and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT


1.  Beginning in 1995 and through 1997, the Veteran was treated 
at a VA medical facility with the medication Bactrim.  

2.  A right humeral neck bone cyst is not the result of VA 
hospitalization, medical or surgical treatment, submission to an 
examination, or the pursuit of a course of vocational 
rehabilitation, that resulted in additional disability to the 
Veteran.  

3.  Diverticulosis/diverticulitis is not the result of VA 
hospitalization, medical or surgical treatment, submission to an 
examination, or the pursuit of a course of vocational 
rehabilitation.  

4.  A heart disorder is not the result of VA hospitalization, 
medical or surgical treatment, submission to an examination, or 
the pursuit of a course of vocational rehabilitation.  

5.  The Veteran did not have chronic upper extremity peripheral 
neuropathy, including carpel tunnel syndrome, in service.  

6.  The Veteran did not experience continuous post-service 
peripheral neuropathy of the upper extremities, including carpel 
tunnel syndrome since service.  

7.  Peripheral neuropathy, including carpal tunnel syndrome that 
began many years after service was not caused by any incident of 
service, including herbicide (Agent Orange) exposure in service.  

8.  A skin disorder was not chronic during service; was not 
continuous after service; and the skin disorder that first 
manifested many years after service was not caused by any 
incident of service, including herbicide (Agent Orange) exposure 
in service.


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits under 38 U.S.C.A. § 
1151 for additional disability of a right humeral neck bone cyst 
are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.361 (2010).

2.  The criteria for compensation benefits under 38 U.S.C.A. § 
1151 for additional disability of diverticulosis/diverticulitis 
are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.361 (2010).

3.  The criteria for compensation benefits under 38 U.S.C.A. § 
1151 for additional disability of a heart disability are not met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 
(2010).

4.  Peripheral neuropathy of the upper extremities was neither 
incurred in nor aggravated by service nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 
2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 
(Fed. Cir. 2007).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in 
the development of the claims.  While he did not receive complete 
notice prior to the initial rating decision, June 2004 and March 
2005 letters provided certain the evidence necessary to 
substantiate the claims, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing the 
essential notice prior to the readjudication of his claims.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A March 
2006 letter also informed the Veteran of disability rating and 
effective date criteria.  March 2007 and later supplemental 
statements of the case (SSOC) readjudicated the matters after the 
Veteran responded and further development was completed.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA 
timing defect is cured by the issuance of fully compliant 
notification followed by readjudication of the claim).  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for a VA examination in January 2010.  The examination 
is found to be adequate for rating purposes.  In this regard, it 
is noted that the examiner reviewed the Veteran's medical history 
and complaints, made clinical observations, and rendered opinions 
regarding whether the disabilities for which service connection 
was claimed were the result of deficiencies in VA medical care.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA 
must provide an examination that is adequate for rating 
purposes).  The Veteran has not identified any evidence that 
remains outstanding.  VA's duty to assist is met.  Accordingly, 
the Board will address the merits of the claims.

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will 
summarize the relevant evidence where appropriate and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

38 U.S.C.A. § 1151 Claims

The Veteran is presently claiming entitlement to compensation 
under 38 U.S.C.A. § 1151 for a right humeral neck bone cyst, 
diverticulosis/diverticulitis, a heart disorder, and a disability 
manifested by vertigo.  

The provisions of 38 U.S.C.A. § 1151 have been amended during the 
course of the present appeal.  Formerly, 38 U.S.C.A. § 1151 
provided that "[w]here any veteran suffers an injury or an 
aggravation of an injury, as a result of hospitalization, medical 
or surgical treatment, or the pursuit of a course of vocational 
rehabilitation . . . awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or aggravation 
results in additional disability to or the death of such veteran, 
disability or death compensation . . . shall be awarded in the 
same manner as if such disability, aggravation or death were 
service-connected."  38 U.S.C.A. § 1151 (West 1991).

Earlier interpretations of the pertinent statute and regulations 
required evidence of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated fault 
on the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 38 
U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. § 3.358(c)(3) 
(1994).  Those provisions were invalidated by the Court in 
Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The Gardner 
decision was affirmed by both the United States Court of Appeals 
for the Federal Circuit, see Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), and the United States Supreme Court, see Brown v. 
Gardner, 513 U.S. 115 (1994).  The United States Supreme Court, 
in affirming the Court's decision, held that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional disability, 
and that there need be no identification of "fault" on the part 
of VA.  Id.

38 C.F.R. § 3.358 was amended in 1995 to conform to the Supreme 
Court decision.  The amendment was effective November 25, 1991, 
the date the Court issued the Gardner decision. 60 Fed. Reg. 
14,222 (March 16, 1995).  Subsequently, Congress amended 38 
U.S.C.A. § 1151, effective for claims filed on or after October 
1, 1997, to preclude benefits in the absence of evidence of VA 
carelessness, negligence, lack of proper skill, error in judgment 
or similar fault on the part of VA in furnishing care, or an 
unforeseen event.  Pub. L. No. 104- 204, § 422(a), 110 Stat. 2926 
(Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West 2002).  

Because VA received the present claims prior to October 1, 1997, 
they must be adjudicated in accordance with the earlier version 
of 38 U.S.C.A. § 1151.  See VAOPGCPREC 40-97.

The applicable statute and regulations in effect prior to October 
1, 1997 provided that when any veteran suffered an injury or 
aggravation of an injury as the result of VA hospitalization, 
medical or surgical treatment, submission to an examination, or 
the pursuit of a course of vocational rehabilitation, and not as 
a result of the Veteran's own willful misconduct, and such injury 
or aggravation resulted in additional disability to the Veteran, 
disability compensation was to be awarded in the same manner as 
if such disability or aggravation were service connected.  
38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358(a), 3.800 (1996).  

In determining that additional disability exists, prior to 
October 1, 1997, the Veteran's physical condition immediately 
prior to the disease or injury on which the claim for 
compensation is based was to be compared with the subsequent 
physical condition resulting from the disease or injury, each 
body part involved being considered separately.  As applied to 
medical treatment, the physical condition prior to the disease or 
injury was the condition which the specific medical or surgical 
treatment was designed to relieve.  Compensation was not payable 
for the continuance or natural progress of disease or injuries 
for which the hospitalization or treatment was authorized.  38 
C.F.R. § 3.358(b) (1996).

In determining whether any additional disability resulted from 
(was caused by or aggravated by) VA hospitalization, medical or 
surgical treatment, or examination, prior to October 1, 1997, it 
was necessary to show that additional disability was actually the 
result of such disease or injury, or aggravation of an existing 
disease or injury suffered as the result of hospitalization or 
medical treatment and not merely coincidental therewith.  The 
mere fact of aggravation alone would not suffice to make the 
disability compensable in the absence of proof that it resulted 
from disease or injury or an aggravation of an existing disease 
or injury suffered as the result of hospitalization, medical or 
surgical treatment, or examination.  38 C.F.R. § 3.358(c)(1) and 
(2) (1996).

Compensation was also not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the Veteran. 
"Necessary consequences" are those which were certain to result 
from, or were intended to result from, the examination or medical 
or surgical treatment administered.  38 C.F.R. § 3.358(c)(3) 
(1996).

The Veteran contends that the claimed disorders are due to 
Bactrim DS, which he was prescribed by VA in the mid 1980's.  
Therefore, the claims may be granted upon a showing of a direct 
causal connection between VA hospitalization and additional 
disability; neither evidence of an unforeseen event nor evidence 
of VA negligence is required in order for his claims to be 
granted.  See Brown, 513 U.S. 115.

The Board notes by way of reference that Bactrim DS is the brand 
name for an antibiotic called co-trimoxazole, which is a sulfa 
drug consisting of trimethoprim and sulfamethoxazole.  It is also 
manufactured under the names Septra and Sulfatrim.  See Medline 
Plus, a service of the U.S. National Library of Medicine and the 
National Institutes of Health, 
http://www.nlm.nih.gov/medlineplus/druginfo/meds/a684026.html.

The record on appeal shows that the Veteran was provided Bactrim 
on June 12, 1985, for chronic symptoms of the prostate at a VA 
medical center (VAMC).  Then, on August 7, 1985, the Veteran 
presented again at a VAMC for treatment with complaints of "what 
sound[ed] like prostatitis," which were noted to "usually . . . 
ha[ve] responded to Sulfa."  He was referred to the cystoscopy 
clinic for further evaluation.  Accordingly, the Veteran 
underwent a cystoscopy on October 9, 1985.  The examination 
report indicates that the Veteran was status post transurethral 
resection of prostate (TURP) in July 1985, with a history of 
prostatitis treated numerous times with antibiotics.  He 
presented for treatment due to symptoms of nocturia, urinary 
frequency, urgency, and some urgent incontinence.  The cystoscopy 
revealed lower urinary tract irritative symptoms, status post 
TURP, pelvic pain, rectal polyp, and bladder mucosal 
inflammation.  The Veteran was prescribed Septra DS, twice daily 
for one week.  

In July and August 1986, the Veteran returned with symptoms of 
pain related to diagnoses of cystitis and prostatitis at which 
time he was continued on Bactrim.  In January 1987, he was 
prescribed Bactrim DS, twice daily for four weeks for treatment 
of recurrent prostatitis.  An April 1987 progress note for 
recurrent prostatitis indicates that the Veteran's drug allergies 
included Sulfa.  In April 1991, however, the Veteran presented 
for VA treatment with numerous complaints, including groin pain, 
genitourinary (GU) and gastrointestinal (GI) problems, and sores 
in the roof of his mouth. In addition to further follow up, the 
Veteran was prescribed Bactrim DS.  

In support of his claim, the Veteran has provided significant 
testimony and several articles concerning the possible side 
effects of this drug.  The most recent, received in October 2009, 
was from the internet website Drugs.com.  It was noted that side 
effects for this medication include, but are not limited to, 
diarrhea; hives; difficulty breathing; swelling of the face, 
lips, tongue, or throat; feelings of restlessness or 
irritability; slow heart race; weak pulse; severe tingling, 
numbness, muscle pain or weakness; nausea, stomach pain, loss of 
appetite; itching; dark urine; clay-colored stools; jaundice; 
fever; reduced urination; dizziness or a spinning sensation; 
ringing in the ears; joint pain; or insomnia.  

Right Humeral Neck Bone Cyst

The Veteran claims 38 U.S.C.A. § 1151 compensation benefits for a 
bone cyst of right humeral neck.  Review of the record shows that 
an X-ray study of the shoulders had shown such a cyst in 1989.  
On August 1993 VA examination and November 1993 VA X-ray studies, 
no bone cyst of the humerus was found.  The Veteran was examined 
by VA in January 2010 for the specific purpose of determining 
whether or not he manifested such a cyst and, if so, whether it 
was the result of VA treatment.  After review of the record and 
examination, the examiner rendered a diagnosis of benign cyst of 
the right humerus.  The opinion regarding any relationship with 
the medication bactrim was that the cyst was not caused by the 
administration of this medication.  The reason for this was that 
the cyst was not noted until three years after the medication was 
first prescribed in the mid 1980s.  Further, no additional 
disability as the result of a cyst was found, which was not noted 
on repeat X-ray examinations.  

The record does not include any competent evidence that the cyst 
of the neck of the right humerus is the result of medication that 
the Veteran received in connection with his VA treatment for 
prostatitis.  The medical literature provided by the Veteran does 
not include bone cysts as a possible complication.  It is noted 
that in a claim for benefits, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when either a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis, or 
where lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (2007).  While the Veteran has given 
sworn testimony to the effect that he believes that there is a 
relationship between service and his neck bone cyst, it is noted 
that he is a layman, and, as such, is not competent to give an 
opinion requiring medical knowledge such as involved in 
determining the etiology of a neck bone cyst.  Therefore, the 
Board finds that the weight of the competent evidence establishes 
that the neck bone cyst is not the result of the medical 
treatment rendered by VA.  As such, compensation benefits under 
38 U.S.C.A. § 1151 must be denied.  

Diverticulosis/Diverticulitis

The Veteran is claiming 38 U.S.C.A. § 1551 compensation benefits 
for a gastrointestinal disability that has been alternatively 
diagnosed as diverticulosis or diverticulitis.  This claim is 
also based upon the prescription of the medication Bactrim by VA.  
It is noted that he has been service connected for peptic ulcer 
disease and hiatal hernia, disorders of the gastrointestinal 
system that may be rated similarly to 
diverticulosis/diverticulitis.  

The Veteran is not claiming service connection for 
diverticulosis/diverticulitis on the basis of any relationship 
with his service connected disabilities, but only as a result of 
VA treatment.  Review of the record shows that on May 1994 VA 
examination, the Veteran was diagnosed with diverticulosis and 
irritable bowel syndrome.  A colonoscopy studies performed in 
1996 and 2001 showed  diverticulosis.  Records of private 
treatment include a September 2009 gastroenterology report 
showing that the Veteran might have adrenal insufficiency from 
being on steroid medication, but no indication that the Veteran 
was treated for diverticulosis or diverticulitis at that 
facility.  

On January 2010 VA examination, the Veteran's history was 
reported as a barium enema study in August 1986 showing 
diverticulosis and a colon biopsy in May 1999 showing ischemic 
colitis.  In addition, a CT scan study of the abdomen and pelvis 
in April 2002 showed diverticulosis and diverticulitis.  The 
diagnosis was diverticulosis.  Following examination, the 
examiner rendered an opinion regarding whether the Veteran 
suffered additional disability manifested by diverticulosis that 
was the result of mediation provided by VA in 1986, consisting of 
Bactrim DS and Septra DS and not merely coincidental therewith.  
The examiner rendered an opinion that the 
diverticulosis/diverticulitis was less likely than not caused by 
or a result of VA treatment, particularly consisting of Bactrim 
DS and Septra DS.  The reason for this was that, while antibiotic 
therapy may cause diarrhea during the course it is prescribed, 
long term complications such as diverticulosis are not related to 
its use.  

The Board finds that the weight of the evidence establishes that 
the Veteran's diverticulosis/diverticulitis is not the result of 
VA treatment, specifically the administration of antibiotic 
medication Bactrim.  In this regard it is noted that, as the VA 
examiner noted, the medical literature provided by the Veteran 
states that diarrhea is a possible side effect, but it does not 
state that long term gastrointestinal complications such as 
diverticulosis/diverticulitis are related.  While the Veteran has 
testified that he believes that such a relationship exists, as 
noted, he is not competent to provide an opinion regarding the 
etiology of diverticulosis/diverticulitis.  Questions of medical 
diagnosis on complex disabilities such as 
diverticulosis/diverticulitis, which involve specific clinical 
testing, are not within a lay person's competence to diagnose or 
relate to medical care; causation of these disabilities are 
within the province of medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  In this case, the only medical 
opinion regarding whether diverticulosis/diverticulitis may have 
been caused by the medications prescribed by VA is negative.  As 
such, compensation benefits under the provisions of 
38 U.S.C.A. § 1151 must be denied.  

Heart Disability

The Veteran seeks 38 U.S.C.A. § 1151 compensation benefits for a 
heart disability.  Review of the record shows that he was treated 
for a myocardial infarction and arteriosclerotic heart disease in 
May 1980, approximately ten years after his discharge from active 
duty.  The Veteran was afforded an examination by VA in January 
2010 to ascertain whether there is a relationship between the 
development of heart disease and medication prescribed by VA in 
1986.  At that time, it was noted that in 2007, the Veteran was 
treated for symptoms of bradycardia for which a pacemaker was 
inserted.  The diagnosis was ischemic heart disease.  The 
examiner rendered an opinion that the Veteran's coronary artery 
disease and symptomatic bradycardia were not caused by or a 
result of VA treatment with Bactrim and Septra provided by VA in 
1986.  Based on the record, the conduction abnormality requiring 
pacemaker implantation was 11 years after the administration of 
the medication.  The examiner went on to state that the ischemic 
heart disease could be related to Agent Orange exposure, but that 
this was not at issue at this time.  

As before, the Veteran's 38 U.S.C.A. § 1151 claim for 
compensation for heart disease as a result of administration of 
the medication Bactrim is not supported by the evidence of 
record.  There is no medical opinion supporting a medical nexus 
opinion and the Veteran, who lacks medical training, is not 
considered competent to render such an opinion.  Moreover, the 
only medical opinion of record does not support the establishment 
of 38 U.S.C.A. § 1151 benefits for a heart disability.  Under 
these circumstances, the claim for compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 must be denied.  

Peripheral Neuropathy of the Upper Extremities

The Veteran claims service connection for peripheral neuropathy 
of the upper extremities, including as a result of his exposure 
to the defoliant Agent Orange while on duty in Vietnam.  The 
record shows that the Veteran had service in Vietnam while on 
active duty and is, thus, presumed to have sustained such 
exposure.  

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Certain chronic diseases (including other diseases 
of the nervous system) may be presumptively service connected if 
manifested to a compensable degree in a specified period of time 
postservice (one year for other diseases of the nervous system).  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such service 
to certain herbicide agents (e.g., Agent Orange).  In the case of 
such a veteran, service incurrence for the following diseases 
will be presumed if they are manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, type 2 diabetes, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and sub-acute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, and trachea), and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) (2001) are 
also not satisfied, then the veteran's claim shall fail.  The 
Secretary of the Department of Veterans Affairs has determined 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam era 
is not warranted for any condition for which the Secretary has 
not specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341 (1994).  

The VA Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the Republic 
of Vietnam during the Vietnam Era is not warranted for the 
following conditions:  Hepatobiliary cancers, nasopharyngeal 
cancer, bone and joint cancer, breast cancer, cancers of the 
female reproductive system, urinary bladder cancer, renal cancer, 
testicular cancer, leukemia (other than CLL), abnormal sperm 
parameters and infertility, Parkinson's disease and parkinsonism, 
chronic persistent peripheral neuropathy, lipid and lipoprotein 
disorders, gastrointestinal and digestive disease, immune system 
disorders, circulatory disorders, respiratory disorders (other 
than certain respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, brain 
tumors, light chain-associated (AL) amyloidosis, endometriosis, 
adverse effects on thyroid homeostasis, and other conditions for 
which the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 68 Fed. Reg. 
630-41 (May 20, 2003).  

Review of the Veteran's STRs shows no complaints or 
manifestations of neuropathy of the upper extremities.  

Post-service treatment records include complaints of neurologic 
impairment in the upper extremities beginning in approximately 
1985.  At that time, left carpal tunnel syndrome was found.  
Nerve conduction velocity studies performed in 1989 were 
compatible with bilateral carpal tunnel syndrome or bilateral 
ulnar compression neuropathy.  On August 1993 VA examination no 
diagnosis of neuropathy of the upper extremities was made.  
Additional VA outpatient treatment record, however, continue to 
include diagnoses of carpal tunnel syndrome and peripheral 
neuropathy.  

In attempt to ascertain the nature and etiology of peripheral 
neuropathy, an examination was conducted by VA in January 2010.  
At that time, it was reported that the Veteran had undergone 
carpel tunnel release surgery in 1993 (post-service).  On sensory 
examination of the upper extremities, no abnormality was 
demonstrated.  Although disability was demonstrated in the lower 
extremities, no peripheral neuropathy was found in the upper 
extremities.  (As noted, service connection has been established 
for lower extremity peripheral neuropathy as related to a 
service-connected lumbosacral spine disability.)  The diagnoses 
were lumbosacral radiculopathy and mild cervical spine stenosis.  
The examiner rendered an opinion that no neurological impairments 
were noted in the bilateral upper extremities.  

Whether service connection is claimed on direct, presumptive, or 
any other basis, a necessary element for establishing such a 
claim is the existence of a current disability.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the 
statute requires the existence of a present disability for VA 
compensation purposes); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The 
presence of a disability at the time of filing of a claim or 
during its pendency warrants a finding that the current 
disability requirement has been met, even if the disability 
resolves prior to the Board's adjudication of the claim.  McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007).  

During the pendency of this appeal, the Veteran has manifested 
carpel tunnel syndrome of the upper extremities; the weight of 
the evidence demonstrates that he does not have peripheral 
neuropathy of the upper extremities, and has not had such at any 
time during the pendency of the claim for service connection.  
The diagnosed carpal tunnel syndrome is not a disability for 
which service connection may be presumed as being due to the 
defoliant Agent Orange.  This evidence demonstrates a post-
service onset of a disability that did not begin in service, and 
whose symptoms did not begin in service, and have not been 
continuous since service separation.  There is no evidence of 
carpal tunnel syndrome during service or in the years immediately 
following the Veteran's release from active duty in 1970, 
including an absence of lay evidence from the Veteran that he had 
complaints of carpal tunnel syndrome during the early post-
service years.  

The only neurologic disability of the upper extremities that has 
been manifested during the pendency of this appeal is non-
service-connected carpal tunnel syndrome.  Peripheral neuropathy 
of the upper extremities has not been demonstrated.  The most 
recent examination report specifically found no disability of 
peripheral neuropathy.  Under these circumstances, the weight of 
the evidence demonstrates that the Veteran does not have 
peripheral neuropathy of the upper extremities.  

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for peripheral neuropathy of the upper extremities, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Compensation under 38 U.S.C.A. § 1151 for a right humeral neck 
bone cyst is denied.

Compensation under 38 U.S.C.A. § 1151 for 
diverticulosis/diverticulitis is denied.

Compensation under 38 U.S.C.A. § 1151 for a heart disorder is 
denied.

Service connection for a neurological disorder claimed as 
peripheral neuropathy of the upper extremities is denied.


REMAND

The final disability for which compensation benefits is being 
claimed as due to the administration of antibiotic medication 
bactrim is vertigo.  Review of the record shows that the Veteran 
had complaints of vertigo on several occasions while undergoing 
VA treatment, including episodes in 1986, 1991, and 2003.  
Additionally, he had complaints of dizziness during periods of 
hospitalization in March 1987 and June 1992.  

On January 2010 VA examination, the Veteran reported that he 
first experienced vertigo in 1958 when he made an emergency 
descent in an aircraft.  He stated that he had ruptured his 
eardrum during the descent and had experienced vertigo since that 
time.  

It is noted that review of the Veteran's service treatment 
records fails to disclose complaints of vertigo while he was on 
active duty.  The examiner rendered an opinion that the Veteran's 
vertigo was unrelated to the Bactrim and Septra use and, in fact, 
dated back to the Veteran's rapid descent in an aircraft in 1958.  
No additional disability manifested by vertigo was identified.  

The weight of the only medical opinion of record on the matter is 
diminished as it is based upon an inaccurate history of vertigo 
in 1958, a history not previously provided by the Veteran in the 
13 volumes that comprise his claims folder and not found in the 
service treatment records.  As noted, the Board finds the first 
notations of vertigo to be in 1986, near the time that the 
Veteran was first prescribed the medications that he now claims 
caused the vertigo.  In view of this, the Board unfortunately 
finds that an additional examination is warranted for an opinion 
based on an accurate factual history.   

Accordingly, the issue of service connection for the residuals of 
vertigo is REMANDED for the following action:

1.  The RO/AMC should forward the Veteran's 
claims file to the January 2010 VA 
examiner/opinion provider for review and an 
addendum opinion.  The examiner should be 
requested to render an opinion regarding whether 
it is at least as likely as not (50 percent or 
better probability) that the vertigo is the 
result of medication provided by VA in 1986, 
consisting of Bactrim DS and Septra DS (co-
trimoxazole), and not merely coincidental 
therewith.  

If that VA provider is unavailable to offer the 
opinion sought, the Veteran's claims file should 
be forwarded to another appropriate VA examiner 
for the opinion sought.  The opinion-provider 
should explain the rationale for the opinion 
given.  

2.  Thereafter, the RO/AMC should readjudicate 
the issue 38 U.S.C.A. § 1551 compensation for 
vertigo.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) that 
addresses all relevant actions taken on the 
claim for benefits.  The Veteran should be given 
an opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


